DECISION
The application of the above-named defendant for a review of the sentence of 3 years, imposed on October 21, 1968, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears sufficiently lenient in that defendant was convicted of forgery punishable by not less than 1 nor more than 14 years, yet received a sentence of but 3 years with 14 days jail time credit after twice receiving deferred impositions of sentence with a record of 3 prior felony convictions and 1 parole violation, and will be eligible for parole consideration in May 1969, after being received October 22, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.